ROSS, Circuit Judge
(dissenting). I am unable to agree to the judgment in this case. As stated in the opinion, there is nothing in the evidence to disclose the scope of Gibson’s agency. In the answer to the complaint the defendant set up:
“That Gibson was to receive compensation from the owner of the Broad-water group of mines, as well as from the defendant, for his services as broker in the matter of effecting a sale thereof, and that neither <of his principals knew that Gibson was acting in such dual capacity.”
The answer does not allege that Gibson’s agency was one which gave him any discretion in the matter of negotiating a sale of the mines, or anything about the scope of that agency. The answer, therefore, contained nothing calling for or admitting of any denial in the replication of the scope of the agency; so that the statement in the replication, “that in the effecting of the said sale the said Charles S. Gibson merely acted as agent in bringing the said parties together, and in keeping them informed as to the condition of the property, and that he had nothing whatever to do with the fixing of the price for which the property was to be sold, or in determining as to whether or not either of- the parties would accept the proposition so made by the other,” cannot be properly regarded as a denial of anything contained in the answer, but only as an affirmative allegation on the part of the plaintiff, and one to be proved by the plaintiff. In the' opinion of the court it is said:
“The admission of the double agency being thus qualified, .we think the burden was upon the defendant, under the authorities, to offer some proof to sustain the broad allegation of his answer in relation to the scope of Gibson’s agency.”
But the answer does not contain any allegation at all in relation to the scope of Gibson’s agency. The effect of the decision, therefore, it seems to me, is that an agent may act for a vendor in the sale of his property, his duty to the vendor being to sell it at the highest price, and at the same time, without knowledge of either of the principals, act as agent for the purchaser, his duty to him being to buy at the lowest price. Yet the law is, as I understand it, and as is stated in the opinion, that this cannot be permitted.